Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

          Claims 30-42 are allowed because none of the prior art references of record teaches a sensor circuitry package for a replaceable print apparatus component comprising: a plurality of sensing zones, each sensing zone including a number of sensing devices, each sensing device having a respective sensing function; and an array of memory elements, each memory element corresponding to a respective one of the sensing zones, during a sensing operation, the array of memory elements to serially load a segment of select bits, each select bit having one of a select value and a non-select value, a memory element having a select value to select a number of sensing devices of the respective sensing zone to be enabled to perform its respective sensing function.

           Claims 43-46 are allowed because none of the prior art references of record teaches a sensor circuitry package for a replaceable print apparatus component comprising: a plurality of sensor and stimulating device pairs, for each pair: the sensor having a sensing function to sense a property of the sensor circuitry package which is indicative of an operating condition of the replaceable print apparatus component; and the stimulator device having a sensing function to stimulate the property sensed by the sensor; and an array of memory elements, each memory element corresponding to a respective sensor and stimulating device pairs, during a sensing operation, the array of memory elements to: serially load a segment of select bits, each select bit having one of a select value and a non-select value, a memory element having a select value to select the sensor and stimulator device of the corresponding pair to be enabled to perform their respective sensing function.



Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2019/0162576; US Pub. 2006/0139422) cited in the PTO 892 form show an ink level senor which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853